Case 2:20-cv-10601-DMG-JEM Document 26 Filed 01/25/21 Page 1 of 1 Page ID #:145




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 20-10601-DMG (JEMx)                                   Date     January 25, 2021

  Title Jason L. Alan v. CMRE Financial Services, Inc., et al.                        Page     1 of 1


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                               NOT REPORTED
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
            NONE PRESENT                                               NONE PRESENT

  Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
               PARTIES

          On December 21, 2020, the Court set a Scheduling Conference. [Doc. # 16.] As
  required by the Court's December 21, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1,
  counsel are required to file a Joint Rule 26(f) Report. To date, unilateral Rule 26(f) Reports have
  been filed. [Doc. ## 24, 25.]

          IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than February
  3, 2021, why sanctions should not be imposed for their failure to cooperate and participate with
  opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
  The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
  Failure to timely respond to this Order to Show Cause will result in the dismissal of this
  action for lack of prosecution.

         The scheduling conference on February 5, 2021 is hereby VACATED and will be
  rescheduled if necessary.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
